     Case 1:20-cv-00749-PAE-SLC Document 56 Filed 03/25/21 Page 1 of 1
                                                                     :USDC SONY
                                                                      DOCUiv1ENT
                                                                      ELECTRONICALLY FII..ED
UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK                                              -----r----+----
                                                                     DATE FILED: 3
------------------------------------------------------------X          =--:~
LEON G. TSINBERG,
                                   Plaintiff,                          20 CIVIL 749 (PAE)

                 -against-                                                JUDGMENT

CITY OF NEW YORK,
                                   Defendant.
-----------------------------------------------------------X



         It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated March 25, 2021, the Report is adopted by the

Court in full, the City's motion to dismiss is granted, and Tsinberg's claims are dismissed without

leave to amend. Tsinberg's federal claims are dismissed with prejudice, but his state-law claims

are dismissed without prejudice to his ability to pursue them in state court; accordingly, the case

is closed.

Dated: New York, New York
       March 25, 2021


                                                                     RUBY J. KRAJICK

                                                                       Clerk of Court
                                                               BY:
                                                                     oJ:1}0L(10fa
                                                                       Deputy CleffD
